Exhibit 10.11
XYLEM
SUPPLEMENTAL RETIREMENT SAVINGS PLAN FOR
SALARIED EMPLOYEES
Effective as of October 31, 2011 including amendments effective as of
January 1, 2012



--------------------------------------------------------------------------------



 



 

INTRODUCTION
The Xylem Supplemental Retirement Savings Plan for Salaried Employees Plan (the
“Plan”) first became effective as of October 31, 2011 (the “Effective Date”)
following the spin-off of Xylem Inc. from ITT Corporation (the “Predecessor
Corporation”) on October 31, 2011. The Predecessor Corporation maintained a
similar plan, the ITT Excess Savings Plan prior to the spin-off (the
“Predecessor Plan”). Under the terms of the Benefits and Compensation Matters
Agreement dated October 25, 2011, the Predecessor Corporation agreed that the
spinoff of Xylem Inc. from ITT Corporation would not trigger a separation from
service for purposes of IRC Section 409A for Xylem Employees. The Plan was
created as a spin-off of the Predecessor Plan and to provide a means of
restoring the contributions lost under the Xylem Retirement Savings Plan for
Salaried Employees due to the application of the limitations imposed on
qualified plans by Section 401(a)(17) of the of the Internal Revenue Code.
The Plan shall remain in effect as provided in Section 6.01 hereof, and Members
shall be deemed to receive full credit for their service and participation with
the Predecessor Corporation as provided in Section 3.03 hereof. Further, the
Plan shall not deprive a Member of the right to payment of deferred compensation
credited as of the date of termination or amendment, in accordance with the
terms of the Plan as of the date of such termination or amendment.
Effective as of January 1, 2012, the Plan is further amended to reflect the
enhanced employer contribution formula provided under the Xylem Retirement
Savings Plan for Salaried Employees (successor plan to the ITT Salaried
Investment and Savings Plan) and to cease Salary Deferrals by eligible employees
effective as of January 1, 2012.
The Predecessor Plan was effective as of January 1, 1987. The purpose of the
Plan was to provide a means of restoring the contributions lost under the ITT
Investment and Savings Plan for Salaried Employees due to the application of the
limitations imposed on qualified plans by Section 415 of the Internal Revenue
Code.



--------------------------------------------------------------------------------



 



 

As of January 1, 1989, the Predecessor Plan was amended to provide (i) a means
for restoring, for an employee participating in the ITT Investment and Savings
Plan for Salaried Employees (the “Savings Plan”), the matching and other
employer contributions lost under said Plan due to the application of the
limitations imposed on qualified plans by Section 401(a)(17) and Section
402(g)(1) of the Internal Revenue Code (the “Code”) and (ii) a means of
providing such employees with an opportunity to defer a portion of their salary
in accordance with the terms of said Plan as hereinafter set forth.
As of January 1, 1995, the Predecessor Plan was further amended to provide a
means of restoring, for an employee participating in the ITT Investment and
Savings Plan for Salaried Employees, matching and other employer contributions
lost due to the deferral of base compensation under another nonqualified
deferred compensation program. As of December 19, 1995, the Predecessor Plan was
renamed and continued as the ITT Industries Excess Savings Plan.
As of January 1, 1996, the Predecessor Plan was further amended to solely
provide to individuals who are designated as Eligible Employees under the Plan
on and after January 1, 1996, a means to restore the contributions lost under
the Savings Plan due to the application of the limitations imposed by
Sections 415 and 401(a)(17) of the Code and providing such employees with an
opportunity to defer a portion of their base salary and to transfer any
liabilities not attributable to such benefits to the ITT Industries Deferred
Compensation Plan. The Predecessor Plan was further amended, effective as of
(i) January 1, 1997, to provide additional optional forms of distributions and
to revise the participation requirements, (ii) July 1, 1997, to revise the
eligibility requirements to permit an Eligible Employee to participate in his
first year of employment, and (iii) September 1, 1997, to further expand the
distribution options available under the Plan.
In July, 2004, the Predecessor Plan was amended and restated to make certain
changes regarding the effect of an Acceleration Event and to unify the
definition of Acceleration Event with other employee benefit plans of ITT
Industries, and to make certain other technical amendments.



--------------------------------------------------------------------------------



 



 

Effective as of July 1, 2006, the plan name was revised to the ITT Excess
Savings Plan. Effective as of January 1, 2008, the Predecessor Plan was amended
to make certain administrative changes.
Effective as of December 31, 2008, the Predecessor Plan was amended and restated
to comply with the provisions of Section 409A of the Code and the regulations
promulgated thereunder.
All benefits payable under this Plan, which is intended to constitute both an
unfunded excess benefit plan under Section 3(36) of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and a
nonqualified, unfunded deferred compensation plan for a select group of
management employees under Title I of ERISA, shall be paid out of the general
assets of the Corporation. The Corporation may establish and fund a trust in
order to aid it in providing benefits due under the Plan.



--------------------------------------------------------------------------------



 



 

XYLEM SUPPLEMENTAL RETIREMENT SAVINGS PLAN FOR SALARIED EMPLOYEES
TABLE OF CONTENTS

              Page  
XYLEM SUPPLEMENTAL RETIREMENT SAVINGS PLAN FOR SALARIED EMPLOYEES
    1  
 
       
ARTICLE I — DEFINITIONS
    1  
 
       
ARTICLE II — PARTICIPATION
    8  
 
       
2.01 Eligibility
    8  
2.02 Participation and Filing Requirements
    9  
2.03 Termination of Participation
    9  
 
       
ARTICLE III — SUPPLEMENTAL SAVINGS PLAN CONTRIBUTIONS
    10  
 
       
3.01 Amount of Contributions
    10  
3.02 Investment of Accounts
    12  
3.03 Vesting of Accounts
    13  
3.04 Individual Accounts
    13  
3.05 Valuation of Accounts
    14  
 
       
ARTICLE IV — PAYMENT OF CONTRIBUTIONS
    15  
 
       
4.01 Commencement of Payment
    15  
4.02 Method of Payment
    15  
4.03 Payment upon the Occurrence of a Change in Control
    15  
 
       
ARTICLE V — GENERAL PROVISIONS
    16  
 
       
5.01 Funding
    16  
5.02 No Contract of Employment
    16  
5.03 Unsecured Interest
    16  
5.04 Facility of Payment
    17  
5.05 Withholding Taxes
    17  
5.06 Nonalienation
    17  
5.07 Transfers
    17  
5.08 Claims Procedure
    18  
5.09 Compliance
    20  
5.10 Acceleration of or Delay in Payments
    20  
5.11 Construction
    20  
 
       
ARTICLE VI — AMENDMENT OR TERMINATION
    22  
 
       
6.01 Right to Terminate
    22  
6.02 Right to Amend
    22  
 
       
ARTICLE VII — ADMINISTRATION
    23  



--------------------------------------------------------------------------------



 



 

Page 1
XYLEM SUPPLEMENTAL RETIREMENT SAVINGS PLAN FOR SALARIED
EMPLOYEES
ARTICLE I — DEFINITIONS

1.01   “Acceleration Event” shall mean “Acceleration Event” as that term is
defined under the provisions of the Predecessor Plan as in effect on October 3,
2004.   1.02   “Accounts” shall mean the Deferral Account, the Floor
Contribution Account, Core Contribution Account, the Matching Contribution
Account and the Transition Credit Contribution Account.   1.03   “Associated
Company” shall mean any division, unit, subsidiary, or affiliate of the
Corporation which is an Associated Company as such term is defined in the
Savings Plan.   1.04   “Beneficiary” shall mean the person or persons designated
pursuant to the provisions of the Savings Plan to receive benefits under said
Savings Plan after a Member’s death.   1.05   “Change of Control” shall mean an
event which shall occur if there is: (i) a change in the ownership of the
Corporation; (ii) a change in the effective control of the Corporation; or
(iii) a change in the ownership of a substantial portion of the assets of the
Corporation.       For purposes of this Section, a change in the ownership
occurs on the date on which any one person, or more than one person acting as a
group (as defined in Treasury Regs. 1.409A-2(i)(5)(v)(B)), acquires ownership of
stock that, together with stock held by such person or group constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Corporation.       A change in the effective control occurs on the date on
which either (i) a person, or more than one person acting as a group (as defined
in Treasury Regs. 1.409A-2(i)(5)(v)(B)),



--------------------------------------------------------------------------------



 



Page 2

    acquires ownership of stock possessing 30% or more of the total voting power
of the stock of the Corporation, taking into account all such stock acquired
during the 12-month period ending on the date of the most recent acquisition, or
(ii) a majority of the members of the Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of such Board of Directors prior to the date of the
appointment or election, but only if no other corporation is a majority
shareholder.

    A change in the ownership of a substantial portion of assets occurs on the
date on which any one person, or more than one person acting as a group (as
defined in Treasury Regs. 1.409A-2(i)(5)(v)(B)), other than a person or group of
persons that is related to the Corporation, acquires assets that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Corporation immediately prior to such
acquisition or acquisitions, taking into account all such assets acquired during
the 12-month period ending on the date of the most recent acquisition.       The
determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A and
the regulations promulgated thereunder.   1.06   “Code” shall mean the Internal
Revenue Code of 1986, as amended from time to time.   1.07   “Committee” shall
mean the Benefits Administration Committee under the Savings Plan.   1.08  
“Company” shall mean the Corporation with respect to its employees or any
Participating Corporation or Participating Division (as such terms are defined
in the Savings Plan) authorized to participate in the Plan by the Corporation,
with respect to each of its employees.   1.09   “Corporation” shall mean Xylem
Inc., an Indiana corporation, or any successor by merger, purchase or otherwise.



--------------------------------------------------------------------------------



 



Page 3

1.10   “Company Core Contribution Rate” shall mean the rate of Company Core
Contributions (as such term in defined under the provisions of the Savings Plan)
for a particular Plan Year.   1.11   “Company Transition Credit Contribution
Rate” shall mean the rate of Company Transition Credit Contributions (as such
term in defined under the provisions of the Savings Plan) for a particular Plan
Year.   1.12   “Core Contribution Account” shall mean the bookkeeping account
(or subaccount(s)) maintained for each Member to record all amounts credited on
his behalf under Section 3.01(d) and earnings on those amounts pursuant to
Section 3.02.   1.13   “Deferral Account” shall mean the bookkeeping account (or
subaccount(s)) maintained for each Member to record the amounts credited on his
behalf under Section 3.01(a) and earnings on those amounts pursuant to
Section 3.02, and with respect to an individual who become a Member of Plan on
the Effective Date and who immediately prior to the Effective Date was a member
in the Predecessor Plan, the amount deferred under Section 3.01(a) of the
Predecessor Plan by such member adjusted as provided in Section 3.02.   1.14  
“Effective Date” shall mean October 31, 2011.   1.15   “Eligible Employee” shall
mean an Employee of the Company who is eligible to participate in the Plan as
provided in Section 2.01.   1.16   “Employee” shall have the meaning set forth
in the Savings Plan.   1.17   “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time.



--------------------------------------------------------------------------------



 



Page 4

1.18   “Excess Matching Contributions” shall mean the amount of contributions
credited on a Member’s behalf under Section 3.01(b).   1.19   “Excess Floor
Contributions” shall mean the amount of contributions credited on a Member’s
behalf under Section 3.01(c) of the Predecessor Plan.   1.20   “Excess Core
Contributions” shall mean the amount of contributions credited on a Member’s
behalf under Section 3.01(d).   1.21   “Excess Transition Credit Contributions”
shall mean the amount of contributions credited on a Member’s behalf under
Section 3.01(e).   1.22   “Floor Contribution Account” shall mean the
bookkeeping account (or subaccount(s)) maintained for each individual who become
a Member on the Effective Date and who immediately prior to the Effective Date
was a member in the Predecessor Plan, to record the amount credited on the
Member’s behalf under Section 3.01(c) of the Predecessor Plan adjusted as
provided in Section 3.02.   1.23   “Matching Company Contribution” shall have
the meaning set forth in the Savings Plan.   1.24   “Matching Contribution
Account” shall mean the bookkeeping account (or subaccount(s)) maintained for
each Member to record all amounts credited on his behalf under Section 3.01(b)
and earnings on those amounts pursuant to Section 3.02 and with respect to an
individual who becomes a Member of the Plan on the Effective Date and who
immediately prior to the Effective Date was a member in the Predecessor Plan,
the amount credited on the Member’s behalf under Section 3.01(b) of the
Predecessor Plan adjusted as provided in Section 3.02.   1.25   “Member” shall
mean each Eligible Employee who participates in the Plan pursuant to Article II
and each individual who was a member in the Predecessor Plan immediately



--------------------------------------------------------------------------------



 



Page 5

    prior to the Effective Date and had amounts transferred from the Predecessor
Plan to this Plan effective as of the Effective Date.

1.26   “Plan” shall mean the Xylem Supplemental Savings Plan for Salaried
Employees as set forth in this document, as it may be amended from time to time;
provided, however, that the term “Plan” shall include the Predecessor Plan with
respect to all prior service and participation by Member with the Predecessor
Corporation.   1.27   “Plan Year” shall mean the calendar year.   1.28  
“Predecessor Plan” shall mean the ITT Excess Savings Plan as effective
immediately prior to the Effective Date.   1.29   “Reporting Date” shall mean
each business day on which the New York Stock Exchange is open for business, or
such other day as the Committee may determine.   1.30   “Salary” shall mean
(i) with respect to Plan Years beginning prior to January 1, 2012, an Eligible
Employee’s “Salary” as such term is defined in the ITT Salaried Investment and
Savings Plan as in effect prior to the Effective Date disregarding any reduction
required due to the application of the Statutory Compensation Limitation and
(ii) with respect to Plan Years beginning on and after January 1, 2012, an
Eligible Employee’s “Salary” as such term is defined in the Savings Plan as in
effect on and after the Effective Date disregarding any reduction required due
to the application of the Statutory Compensation Limitation. Notwithstanding the
foregoing, solely for purposes of calculating the Employer contribution amounts
pursuant to the provisions of Section 3.02(b), (d) and (e) on and after the
Effective Date the term “Salary” shall mean “Salary” as such term is defined in
the Savings Plan as in effect on and after the Effective Date disregarding any
reduction required due to the application of the Statutory Compensation
Limitation. Salary shall be determined before any reduction pursuant to an
Eligible Employee’s election to make Salary Deferrals under this Plan, but after
reduction for deferrals under any other nonqualified deferred compensation
program maintained by the Company.



--------------------------------------------------------------------------------



 



Page 6



1.31   “Salary Deferrals” shall mean the amount of Salary a Member has elected
to defer for a Plan Year beginning prior to January 1, 2012 pursuant to a Salary
Reduction Agreement in accordance with the provisions of Section 3.01(a).   1.32
  “Salary Reduction Agreement” shall mean with respect to an individual who
becomes a Member effective as of the Effective Date and who immediately prior to
the Effective Date was a Member in the Predecessor Plan the completed Agreement
entered into by said Member pursuant to Section 2.02 of the Predecessor Plan
under which be elected to deferred a portion of his Salary under the provisions
of Section 3.01(a) of the Predecessor Plan.   1.33   “Savings” shall have the
meaning set forth in the Savings Plan.   1.34   “Savings Plan” shall mean the
Xylem Retirement Savings Plan for Salaried Employees (successor plan to the ITT
Salaried Investment and Savings Plan) as amended from time to time.   1.35  
“Special DC Credit Contribution Rate” shall mean the rate of Special DC Credit
Contributions (as such term is defined under the provisions of the Savings Plan)
for a particular Plan Year.   1.36   “Statutory Compensation Limitation” shall
mean the limitations set forth in Section 401(a)(17) of the Code as in effect
each calendar year for the Savings Plan.   1.37   “Termination of Employment”
shall mean a “Separation from Service” as such term is defined in the Treasury
Regs. under Section 409A of the Code, as modified by the rules described below:

  (a)   An Employee who is absent from work due to military leave, sick leave,
or other bona fide leave of absence pursuant to Company policies shall incur a



--------------------------------------------------------------------------------



 



Page 7

      Termination of Employment on the first date immediately following the
later of (i) the six-month anniversary of the commencement of the leave
(eighteen month anniversary for a disability leave of absence) or (ii) the
expiration of the Employee’s right, if any, to reemployment under statute or
contract or pursuant to Company policies. For this purpose, a “disability leave
of absence” is an absence due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 6 months, where such impairment causes
the employee to be unable to perform the duties of his job or a substantially
similar job.;

  (b)   For purposes of determining whether another organization is an
Associated Company of the Corporation, common ownership of at least 50% shall be
determinative;     (c)   The Corporation specifically reserves the right to
determine whether a sale or other disposition of substantial assets to an
unrelated party constitutes a Termination of Employment with respect to the
executive providing services to the seller immediately prior to the transaction
and providing services to the buyer after the transaction. Such determination
shall be made in accordance with the requirements of Code Section 409A.

    Whether Termination of Employment has occurred shall be determined by the
Committee in accordance with Code Section 409A, the regulations promulgated
thereunder, and other applicable guidance, as modified by rules described above.
The terms or phrases “terminates employment,” “termination of employment,”
“employment is terminated,” or any other similar terminology shall have the same
meaning as a “Termination of Employment.”   1.38   “Transition Credit
Contribution Account” shall mean the bookkeeping account (or subaccount(s))
maintained for each Member to record all amounts credited on his behalf under
Section 3.01(e) and earnings on those amounts pursuant to Section 3.02.



--------------------------------------------------------------------------------



 



Page 8

ARTICLE II — PARTICIPATION

2.01   Eligibility

  (a)   (i) An Employee shall be an Eligible Employee as of the Effective Date
with respect to the period beginning on the Effective Date and ending on
December 31, 2011 (the “2011 Plan Year”) if the Employee (A) is eligible to
participate in the Savings Plan during that period, (B) was an Eligible Employee
under the terms of the Predecessor Plan with respect to the during that
particular calendar year beginning January 1, 2011 and (C) his Salary in that
calendar year exceeds the Statutory Compensation Limitation in effect for that
particular year.

  (ii)   Notwithstanding the foregoing effective as of the Effective Date, an
Employee who was not a member of the Predecessor Plan shall be an Eligible
Employee solely for the purposes of applying the provisions of Section 3.02(b),
(d) and (e) hereof with respect to the 2011 Plan Year, provided the Employee (A)
is eligible to participate in the Savings Plan during the 2011 Plan Year and (B)
his Salary during the 2011 Plan Year causes his total Salary for the calendar
year ending December 31, 2011 to exceed the Statutory Compensation Limitation in
effect for that particular year.     (iii)   Effective as of January 1, 2012, an
Employee shall be an Eligible Employee for the portion of a particular Plan Year
during which (A) the Employee is eligible to participate in the Savings Plan and
(B) the Eligible Employee’s Salary in that particular Plan Year exceeds the
Statutory Compensation Limitation in effect for that particular Plan Year.

  (b)   Upon reemployment by the Company, an Employee shall become an Eligible
Employee again only upon completing the eligibility requirement described in
Section 2.01(a).



--------------------------------------------------------------------------------



 



Page 9

2.02   Participation and Filing Requirements

  (a)   An Eligible Employee shall become a Member when contributions are
credited on his behalf pursuant to Article 3.     (b)   Subject to the
provisions of this Section, with respect to the Plan Year beginning on the
Effective Date and ending as of December 31, 2011, any Eligible Employee who has
met the eligibility requirements of Section 2.01(a)(i) for that Plan Year shall
have Salary Deferrals credited to his Deferral Account in the 2011 Plan Year in
accordance with the Salary Reduction Agreement executed by such Eligible
Employee under the provision of the Predecessor Plan with respect to the
calendar year beginning January 1, 2011 which authorized Salary Deferrals under
the Predecessor Plan for that year in accordance with the provisions of
Section 3.01(a) thereto.     (c)   Notwithstanding the foregoing, if a Member
receives a hardship withdrawal of elective deferrals from the Savings Plan or
any other plan which is maintained by the Company or an Associated Company and
which meets the requirements of Section 401(k) of the Code (or any successor
thereof), the Member’s Salary Reduction Agreement in effect at that time shall
be cancelled. Any subsequent Salary payment which would have been deferred
pursuant to that Salary Reduction Agreement, but for the application of this
Section 2.02(b), shall be paid to the Member as if he had not entered into the
Salary Reduction Agreement.

2.03   Termination of Participation

  (a)   A Member’s participation in the Plan shall terminate when the vested
values of the Member’s Accounts under the Plan are totally distributed to, or on
behalf of, the Member.     (b)   Upon reemployment by the Company, a former
Member shall become a Member again only upon completing, subsequent to his
reemployment, the eligibility and participation requirements of Section 2.01 and
2.02, respectively.



--------------------------------------------------------------------------------



 



Page 10

ARTICLE III — SUPPLEMENTAL SAVINGS PLAN CONTRIBUTIONS

3.01   Amount of Contributions       For any Plan Year, the amount of
contributions credited under the Plan on behalf of a Member pursuant to this
Article 3 shall be equal to the sum of the Salary Deferrals, Excess Matching
Contributions, Excess Core Contributions and Excess Transition Credit
Contributions determined under (a), (b), (c) and (d) below:

  (a)   Salary Deferrals         The amount of Salary Deferrals for the period
beginning on the Effective Date and ending on December 31, 2011 (the “2011 Plan
Year”) shall be equal to the designated percentage of Salary elected by the
Member in his Salary Reduction Agreement executed under the provisions of the
Predecessor Plan, provided that the allocation under the Plan and the reduction
in the Eligible Employee’s Salary corresponding to such election shall be made
only with respect to Salary that is otherwise earned and payable to such Member
during the portion of Plan Year beginning on the Effective Date and ending as of
December 31, 2011 in excess of the Statutory Compensation Limitation for that
year.         Notwithstanding any Plan provision to the contrary, effective with
respect to Plan Years beginning on and after January 1, 2012, Salary Deferrals
are no longer permitted under the provision of the Plan and a Member shall not
be eligible to defer any Salary earned on and after January 1, 2012.



--------------------------------------------------------------------------------



 



Page 11

  (b)   Excess Matching Contributions         The amount of Excess Matching
Contributions credited to a Member’s Matching Contribution Account for the
portion of the Plan Year beginning on the Effective Date and ending on
December 31, 2011 shall be equal to three percent (3%) of the portion of an
Eligible Employee’s Salary paid during that portion of the Plan Year which
causes his Salary for the calendar year ending December 31, 2011 to exceed the
Statutory Compensation Limitation for that Plan Year.         With respect to
Plan Years commencing on and after January 1, 2012, the amount of Excess
Matching Contributions credited to a Member’s Matching Contribution Account for
each particular Plan Year shall be equal to three percent (3%) of the portion of
an Eligible Employee’s Salary in that particular Plan Year that exceeds the
Statutory Compensation Limitation for that year.     (c)   Excess Core
Contributions         With respect to Plan Years commencing on and after
January 1, 2012, the amount of Excess Core Contributions credited to a Member’s
Core Contribution Account for each particular Plan Year shall be equal to
Company Core Contribution Rate applicable to the Eligible Employee for that
particular Plan Year applied to the portion of such Eligible Employee’s Salary
in that particular Plan Year that exceeds the Statutory Compensation Limitation
for that Plan Year.         Notwithstanding the forgoing, the Excess Core
Contributions for the portion of the 2011 Plan Year beginning on the Effective
Date and ending on December 31, 2011 shall be equal to the Eligible Employee’s
Company Core Contribution Rate for 2011 multiplied by such Eligible Employee’s
Salary for that portion of the Plan Year which causes his Salary for the
calendar year beginning January 1, 2011 to exceed the Statutory Compensation
Limitation for that year.



--------------------------------------------------------------------------------



 



Page 12

  (d)   Excess Transition Credit Contributions         With respect to Plan
Years commencing on and after January 1, 2012, the amount of Excess Transition
Credit Contributions credited to a Member’s Company Transition Credit
Contribution Account for each particular Plan Year shall be equal to Company
Transition Credit Contribution Rate applicable to the Eligible Employee for that
particular Plan Year applied to the portion of an Eligible Employee’s Salary in
that particular Plan Year that exceeds the Statutory Compensation Limitation for
that Plan Year.         Notwithstanding the forgoing, the Excess Transition
Credit Contributions credited to a Member’s Company Transition Credit
Contribution Account for the portion of the Plan Year beginning on the Effective
Date and ending on December 31, 2011 shall be equal to the Eligible Employee’s
Company Transition Credit Contribution Rate for 2011 multiplied by such Eligible
Employee’s Salary for that portion of the Plan Year which causes his Salary for
the total 2011 Plan Year to exceed the Statutory Compensation Limitation for
that year.         Notwithstanding the forgoing, there shall be credited to a
Member’s Transition Credit Contribution Account an amount equal to the Special
DC Credit Contribution Rate, if any, applicable to the Eligible Employee for a
particular Plan Year applied to the portion of such Eligible Employee’s Salary
in that particular Plan Year that exceeds the Statutory Compensation Limitation
for that year.     (e)   The contributions credited on a Member’s behalf
pursuant to paragraphs (a), (b), (c), and (d) above shall be credited to a
Member’s Accounts at the same time as they would have been credited to his
accounts under the Savings Plan if not for the application of the Statutory
Compensation Limitations.

  3.02   Investment of Accounts         A Member shall have no choice or
election with respect to the investments of his Accounts. As of each Reporting
Date, there shall be credited or debited an amount of



--------------------------------------------------------------------------------



 



Page 13

      earnings or losses on the balance of the Member’s Accounts as of such
Reporting Date which would have been credited had the Member’s Accounts been
invested in the stable value fund maintained under the Savings Plan, or such
other fund as determined by the “PFTIC”, as such term is defined in the Savings
Plan.

3.03   Vesting of Accounts

  (a)   The Member shall be fully vested in his Excess Floor Contributions
Account and the Salary Deferrals, Excess Matching Contributions, Excess Core
Contributions and Excess Transition Credit Contributions (and earnings thereon)
made on his behalf under Section 3.01(a), (b), (c), and (d) respectively.
Effective as of the Effective Date, a Member who is employed by the Company on
or after the Effective Date shall be fully vested in the Excess Matching
Contributions held in his Matching Contribution Account which were made on his
behalf under Section 3.01(b) of the Predecessor Plan (and earnings thereon).    
(b)   Notwithstanding any other provision of the Plan to the contrary, all prior
service and participation by a Member with the Predecessor Corporation shall be
deemed credited in full towards a Member’s service and participation with the
Company.

3.04   Individual Accounts

  (a)   The Committee shall maintain, or cause to be maintained, on the book of
the Corporation records showing the individual balances of each Member’s
Accounts (or subaccounts). At least once a year, each Member shall be furnished
with a statement setting forth the value of his Accounts.     (b)   Accounts
established under this Plan shall be hypothetical in nature and shall be
maintained for bookkeeping purposes only so that hypothetical earnings or losses
on the amounts credited on a Member’s behalf under this Plan can be credited or
debited, as the case may be.



--------------------------------------------------------------------------------



 



Page 14

3.05   Valuation of Accounts

  (a)   The Committee shall value or cause to be valued each Member’s Accounts
at least quarterly. On each Reporting Date there shall be allocated to the
Accounts of each Member the appropriate amount determined in accordance with
Section 3.02.     (b)   Whenever an event requires a determination of the value
of a Member’s Accounts, the value shall be computed as of the Reporting Date
immediately preceding the date of the event, except as otherwise specified in
this Plan.



--------------------------------------------------------------------------------



 



Page 15



ARTICLE IV — PAYMENT OF CONTRIBUTIONS

4.01   Commencement of Payment

  (a)   Except as otherwise provided below, a Member shall be entitled to
receive payment of his Deferral Account, his Floor Contribution Account, his
Core Contribution Account and his Transition Credit Contribution Account and the
vested portion of his Matching Contribution Account as determined under
Section 3.03 upon his Termination of Employment with the Company and all
Associated Companies for any reason, other than death. The distribution of such
Accounts shall be made in the seventh month following the date the Member’s
Termination of Employment occurs.     (b)   In the event of the death of a
Member prior to the full payment of his Accounts, the unpaid portion of his
Accounts shall be paid to his Beneficiary in the month following the month in
which the Member’s date of death occurs.

4.02   Method of Payment       The payment of such Member’s Deferral Account,
his Floor Contribution Account, his Core Contribution Account and his Transition
Credit Contribution Account and the vested portion of his Matching Contribution
Account shall be made in a single lump sum payment.   4.03   Payment upon the
Occurrence of a Change in Control       Upon the occurrence of a Change in
Control, all Members shall automatically receive the balance of their Deferral
Account, Floor Contribution Account, Core Contribution Account and Transition
Credit Contribution Account and the vested portion of their Matching
Contribution Account in a single lump sum payment. Such lump sum payment shall
be made within 90 days of the date the Change in Control occurs. If the Member
dies after such Change in Control, but before receiving such payment, it shall
be made to his Beneficiary.



--------------------------------------------------------------------------------



 



Page 16

ARTICLE V — GENERAL PROVISIONS

5.01   Funding       All amounts payable in accordance with this Plan shall
constitute a general unsecured obligation of the Corporation. Such amounts, as
well as any administrative costs relating to the Plan, shall be paid out of the
general assets of the Corporation.   5.02   No Contract of Employment       The
Plan is not a contract of employment and the terms of employment of any Member
shall not be affected in any way by this Plan or related instruments, except as
specifically provided therein. The establishment of the Plan shall not be
construed as conferring any legal rights upon any person for a continuation of
employment, nor shall it interfere with the rights of the Company or an
Associated Company to discharge any person and to treat him without regard to
the effect which such treatment might have upon him under this Plan. Each Member
and all persons who may have or claim any right by reason of his participation
shall be bound by the terms of this Plan and all agreements entered into
pursuant thereto.   5.03   Unsecured Interest       Neither the Corporation nor
the Board of Directors nor the Committee in any way guarantees the performance
of the investment fund designated under Section 3.02. No special or separate
fund shall be established, and no segregation of assets shall be made, to assure
the payments thereunder. No Member hereunder shall have any right, title, or
interest whatsoever in any specific assets of the Corporation. Nothing contained
in this Plan and no action taken pursuant to its provisions shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Corporation and a Member or any other person. To the extent that any person
acquires a right to receive payments under this Plan, such right shall be no
greater than the right of any unsecured creditor of the Corporation.



--------------------------------------------------------------------------------



 



Page 17

5.04   Facility of Payment       In the event that the Committee shall find that
a Member or Beneficiary is unable to care for his affairs because of illness or
accident or has died, or if a Beneficiary is a minor the Committee may direct
that any benefit payment due him, unless claim shall have been made therefore by
a duly appointed legal representative, be paid on his behalf to his spouse, a
child, a parent or other blood relative, or to a person with whom he resides,
and any such payment so made shall thereby be a complete discharge of the
liabilities of the Corporation and the Plan for that payment.   5.05  
Withholding Taxes       The Company or an Associated Company shall have the
right to deduct from each payment to be made under the Plan any required
withholding taxes.   5.06   Nonalienation       Subject to any applicable law,
no benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to do so shall be void, nor shall any such benefit be in any manner
liable for or subject to garnishment, attachment, execution or levy, or liable
for or subject to the debts, contracts, liabilities, engagements or torts of a
person entitled to such benefits.   5.07   Transfers

  (a)   In the event the Corporation (i) sells, causes the sale of, or sold the
stock or assets of any employing company in the controlled group of the
Corporation to a third party or (ii) distributes or distributed to the holders
of shares of the Corporation’s common stock all of the outstanding shares of
common stock of a subsidiary or subsidiaries of the Corporation, and, as a
result of such sale or distribution, such company or its employees are no longer
eligible to participate hereunder, the liabilities with respect to the benefits
accrued under this Plan for a Member who, as a result of such sale or
distribution, is no longer eligible to participate in this Plan, shall, at the
discretion and direction of the Corporation (and approval by the new employer),
be transferred to a similar plan of such new employer and become a



--------------------------------------------------------------------------------



 



Page 18

      liability thereunder. Upon such transfer (and acceptance thereof) the
liabilities for such transferred benefits shall become the obligation of the new
employer and the liability under this Plan for such benefits shall cease.

  (b)   Notwithstanding any Plan provision to the contrary, at the discretion
and direction of the Corporation, liabilities with respect to benefits accrued
by a Member under a plan maintained by such Member’s former employer may be
transferred to this Plan and upon such transfer become the obligation of the
Corporation.

5.08   Claims Procedure

  (a)   Submission of Claims         Claims for benefits under the Plan shall be
submitted in writing to the Committee or to an individual designated by the
Committee for this purpose.

  (b)   Denial of Claim         If any claim for benefits is wholly or partially
denied, the claimant shall be given written notice within 90 days following the
date on which the claim is filed, which notice shall set forth

  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to pertinent Plan provisions on which the denial is based;     (iii)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (iv)   an explanation of the Plan’s claim
review procedure, including information as to the steps to be taken if the
claimant wishes to submit the claim for review and the time limits for
requesting a review.



--------------------------------------------------------------------------------



 



Page 19

      If special circumstances require an extension of time for processing the
claim, written notice of an extension shall be furnished to the claimant prior
to the end of the initial period of 90 days following the date on which the
claim is filed. Such an extension may not exceed a period of 90 days beyond the
end of said initial period.         If the claim has not been granted and
written notice of the denial of the claim is not furnished within 90 days
following the date on which the claim is filed, the claim shall be deemed denied
for the purpose of proceeding to the claim review procedure.     (c)   Claim
Review Procedure         The claimant or his authorized representative shall
have 60 days after receipt of written notification of denial of a claim to
request a review of the denial by making written request to the Committee, and
may review pertinent documents and submit issues and comments in writing within
such 60-day period.         Not later than 60 days after receipt of the request
for review, the Committee (or the committee designated by the Company to hear
such appeals, the “Appeals Committee) shall render and furnish to the claimant a
written decision, which shall include specific reasons for the decision and
shall make specific references to pertinent Plan provisions on which it is
based. If special circumstances require an extension of time for processing, the
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review, provided that written notice and
explanation of the delay are given to the claimant prior to commencement of the
extension. Such decision by the Appeals Committee shall not be subject to
further review. If a decision on review is not furnished to a claimant within
the specified time period, the claim shall be deemed to have been denied on
review.



--------------------------------------------------------------------------------



 



Page 20

  (d)   Exhaustion of Remedy         No claimant shall institute any action or
proceeding in any state or federal court of law or equity or before any
administrative tribunal or arbitrator for a claim for benefits under the Plan
until the claimant has first exhausted the procedures set forth in this section.

5.09   Compliance       The Plan is intended to comply with the requirements of
Code Section 409A and the provisions hereof shall be interpreted in a manner
that satisfies the requirements of Code Section 409A and the regulations
thereunder, and the Plan shall be operated accordingly. If any provision of the
Plan would otherwise frustrate or conflict with this intent, the provision will
be interpreted and deemed amended so as to avoid this conflict.   5.10  
Acceleration of or Delay in Payments       The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Member hereunder, provided such acceleration is permitted
under Treas. Regs. Section 1.409A-3(j)(4). The Committee may also, in its sole
and absolute discretion, delay the time for payment of a benefit owed to the
Member hereunder, to the extent permitted under Treas. Regs.
Section 1.409A-2(b)(7).   5.11   Construction

  (a)   The Plan is intended to constitute an unfunded deferred compensation
arrangement maintained for a select group of management or highly compensated
employees within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA, and all rights under this Plan shall be governed by ERISA. Subject to the
preceding sentence, the Plan shall be construed, regulated and administered in
accordance with the laws of the State of New York, to the extent such laws are
not superseded by applicable federal laws.     (b)   The masculine pronoun shall
mean the feminine wherever appropriate.



--------------------------------------------------------------------------------



 



Page 21

  (c)   The illegality of any particular provision of this document shall not
affect the other provisions and the document shall be construed in all respects
as if such invalid provision were omitted.     (d)   The headings and
subheadings in the Plan have been inserted for convenience of reference only and
are to be ignored in any construction of the provisions thereof.



--------------------------------------------------------------------------------



 



Page 22

ARTICLE VI — AMENDMENT OR TERMINATION

6.01   Right to Terminate       Notwithstanding any Plan provision to the
contrary, the Corporation may, by action of the Board of Directors, terminate
this Plan and the related Deferral Agreements at any time. To the extent
consistent with the rules relating to Plan terminations and liquidation in
Treasury Regulations Section 1.409A-3(j)(4)(ix) or otherwise consistent with
Code Section 409A, the Corporation may provide that each Member or Beneficiary
shall receive a single sum payment in cash equal to the balance of the Member’s
Accounts. The single sum payment shall be made within 90 days following the date
the Plan is terminated and shall be in lieu of any other benefit which may be
payable to the Member or Beneficiary under this Plan. Unless so distributed, in
the event of a Plan termination, the Corporation shall continue to maintain the
Deferral Account, the Floor Contribution Account, the Matching Contribution
Account, the Core Contribution Account and the Transition Credit Contribution
Account until distributed pursuant to the terms of the Plan.   6.02   Right to
Amend       The Board of Directors or its delegate may amend or modify this Plan
and the related Deferral Agreements in any way either retroactively or
prospectively. However, except that without the consent of the Member or
Beneficiary, if applicable, no amendment or modification shall reduce or
diminish such person’s right to receive any benefit accrued hereunder prior to
the date of such amendment or modification, and after the occurrence of an
Acceleration Event, no modification or amendment shall be made to
Sections 3.03(b) and 4.03.



--------------------------------------------------------------------------------



 



Page 23

ARTICLE VII — ADMINISTRATION

7.01   Administration

  (a)   The Committee shall have the exclusive responsibility and complete
discretionary authority to control the operation, management and administration
of the Plan, with all powers necessary to enable it properly to carry out such
responsibilities, including, but not limited to, the power to interpret the Plan
and any related documents, to establish procedures for making any elections
called for under the Plan, to make factual determinations regarding any and all
matters arising hereunder, including, but not limited to, the right to determine
eligibility for benefits, the right to construe the terms of the Plan, the right
to remedy possible ambiguities, inequities, inconsistencies or omissions, and
the right to resolve all interpretive, equitable or other questions arising
under the Plan. The decisions of the Committee on all matters shall be final,
binding and conclusive on all persons to the extent permitted by law.     (b)  
To the extent permitted by law, all agents and representatives of the Committee
shall be indemnified by the Corporation and held harmless against any claims and
the expenses of defending against such claims, resulting from any action or
conduct relating to the administration of the Plan, except claims arising from
gross negligence, willful neglect or willful misconduct.

 